 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH MCCASLAND,                                     1:18-cv-01453-JDP

12                       Plaintiff,
13            v.                                            ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
14    CHENNUALT, et al.,                                    (Document# 2)

15                       Defendant.                                      and
16
                                                            ORDER DIRECTING PAYMENT
17                                                          OF INMATE FILING FEE BY KINGS
                                                            COUNTY SHERIFF
18

19           Plaintiff is a prisoner proceeding without counsel under 42 U.S.C. § 1983 and has
20   requested leave to proceed in forma pauperis under 28 U.S.C. ' 1915. Plaintiff has made the
21   showing required by ' 1915(a) and accordingly, the request to proceed in forma pauperis will be
22   granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
23   ' 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of
24   the preceding month=s income credited to plaintiff=s trust account. Kings County Sheriff is
25   required to send to the Clerk of the Court payments from plaintiff=s account each time the amount
26   in the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
27           In accordance with the above and good cause appearing therefore, it is hereby ordered
28   that:
                                                        1
 1               1. Plaintiff's application to proceed in forma pauperis is granted;

 2               2. The Sheriff of Kings County or his designee shall collect payments from plaintiff=s

 3            prison trust account in an amount equal to twenty per cent (20%) of the preceding month=s

 4            income credited to the prisoner=s trust account and shall forward those payments to the

 5            Clerk of the Court each time the amount in the account exceeds $10.00, in accordance

 6            with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and forwarded to

 7            the Clerk of the Court. The payments shall be clearly identified by the name and number

 8            assigned to this action.

 9               3. The clerk of the court is directed to serve a copy of this order and a copy of

10            plaintiff=s in forma pauperis application on the Sheriff of Kings County via USPS.

11               4.   The clerk of the court is directed to serve a copy of this order on the Financial
              Department, U.S. District Court, Eastern District of California, Sacramento Division.
12
                 5. Within sixty (60) days of the date of service of this order, plaintiff shall submit a
13
              certified copy of his prison trust account statement for the six-month period immediately
14
              preceding the filing of the complaint, if plaintiff has not already done so.
15

16
     IT IS SO ORDERED.
17

18   Dated:      November 20, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                         2
